Citation Nr: 1613614	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disorder of the left lower extremity, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1958 to September 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2012, the Veteran and his spouse testified before the undersigned via videoconference technology.  A transcript of the hearing is associated with the claims file.

While the Veteran's claim was previously noted as a claim of entitlement to service connection for a left ankle disorder, a review of the record shows that the Veteran's claim, instead, encompasses a more general disability that is attributable to his left lower extremity.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the claim has been characterized as set forth above.  .

In October 2012, the Board reopened the claim for service connection for a disorder of the left lower extremity, to include as secondary to a lumbar spine disorder and remanded the claim for further development.  The Board also referred the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a lumbar spine disorder back to the agency of original jurisdiction (AOJ) for appropriate action.  In a July 2015 rating decision, the AOJ refused to reopen the Veteran's claim for entitlement to service connection for a lumbar spine disorder.  In addition, in the July 2015 supplemental statement of the case (SSOC), the AOJ continued to deny the Veteran's claim for entitlement to service connection for a disorder of the left lower extremity and returned the claim to the Board for further appellate review. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether a disorder of the left lower extremity, manifested by weakness and swelling, cellulitis, venous valvular incompetency, venous stasis, and varicose veins, was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria establishing service connection for a disorder of the left lower extremity, manifested by weakness and swelling, cellulitis, venous valvular incompetency, venous stasis, and varicose veins, have been met.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a disorder of the left lower extremity is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.               § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Veteran contends that he has a disorder of the left lower extremity, to include as secondary to a lumbar spine disorder.  As the RO has denied the Veteran's motion to reopen his claim for a lumbar spine disorder, and as such claim remains denied, secondary service connection cannot be established. 

In the present case, the Board finds that the Veteran has a left lower extremity disorder to include weakness and swelling, cellulitis, venous valvular incompetency, venous stasis, and varicose veins, as shown by the medical evidence of record. 

The Board also finds that there is evidence of an in-service occurrence or injury.  The Veteran has asserted that he manifested a soft tissue tumor, alternatively diagnosed as an abscess hematoma of the left ankle.  He stated at his September 2012 hearing that he could not wear boots during service because they bothered his leg.  He further noted that he was given a profile in January 1960 for a mass on his left ankle.  Service treatment records confirm that the Veteran was diagnosed with a soft tissue tumor or abscess hematoma of the left ankle in October 1959, and that he was given a profile in January 1960.  A January 1960 treatment note shows that the Veteran had soft tissue swelling over the medial surface of the left tibia since September 1959, which was related to irritation from his combat boot.  The Veteran was diagnosed with fibroma.  The Veteran's lower extremities were found to be normal at his separation examination in July 1960.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.

Post service treatment records noted that the next complaint of lower extremity issues was in January 1986.  The Veteran complained of tingling in his feet and difficulty standing on his toes.  The Veteran's private physician noted lower extremity weakness, minimal dorsiflexion, and absent ankle reflexes.  In a March 1992 private treatment note, the Veteran's physician noted that the Veteran had several visits for lower leg complaints and attributed these complaints to varicosities.  In addition, the Veteran reported nocturnal cramps and mild stasis edema.  A November 1999 private treatment note reflects a report of lower leg weakness and superficial varicosities.  A June 2009 VA treatment note reflects reports that the Veteran's legs were "diffusely erythemous, no tenderness, slight [sic] swollen, no calf tenderness."  The examiner diagnosed cellulitis and chronic venous stasis.  VA treatment notes from October 2009, January 2010, and September 2010 reflect reports of chronic edema, cellulitis and an abscess of the left lower extremity.  

The Veteran provided a December 2011 letter from his treating private orthopedic physician which noted the Veteran's chronic swelling of his left lower extremity resulting from his military service.  The private physician noted the Veteran's swelling and specifically stated that the Veteran had reported that such swelling was the result of a boil which was on the same area of his leg and diagnosed during service, accompanied by cellulitis.  The private doctor noted that the Veteran alleged that the swelling had been present ever since his service and specifically noted that the Veteran had historically maintained this allegation.  The physician noted that the Veteran's service treatment records supported the Veteran's contentions.  The physician noted that the physical examination revealed "edema in both lower extremities, worse on the left than on the right."  The physician opined, "it is clear that [the Veteran's] leg swelling is connected to his military service and as likely as not is connected to the boil on the leg."  The physician supported his opinion by reference to the consultation report included in the Veteran's service treatment records.  

The Veteran was afforded a VA examination in June 2012.  The Veteran stated that he had swelling in both legs below his knees to his ankles, but that his left leg was worse than his right leg.  The Veteran indicated that he wore compression stockings on his lower extremities that he received from VA providers in 2001.  The Veteran reported that he had numerous appointments with providers while in the military regarding his lower extremity swelling and that he was placed on light duty because of the enlarged area on his left leg above his ankle.  The Veteran reported that the swelling began in basic training and that it started in the left mid leg and extended to above the ankle.  The Veteran reported an injury to his knee in 2000 which resulted in knee replacement surgery.  The Veteran also reported hip replacement surgeries for both his left and right hips in the 1990s.  The examiner found upon examination that the Veteran had asymptomatic visible varicose veins, persistent stasis pigmentation or eczema, and persistent edema that is incompletely relieved by elevation of the extremities.  The examiner noted that "[b]oth lower extremities are purple in color from the feet to the knees.  Both lower extremities have edema with the left having a larger amount of edema than the right.  [The Veteran] does not have cellulitis at this time.  He has very prominent varicose veins on his right lower extremity from the knee to the ankles.  The veins are easily palpated.  Less prominent varicosities on the left leg and deeper."  The examiner diagnosed venous valvular incompetency, venous stasis, and varicose veins.  The examiner opined that the Veteran had no ankle joint pathology and that his "left lower extremity edema, varicose veins, valvular incompetency, venous status are not caused by or a result of military duty or a continuation of any problem during military duty."  The examiner provided the rationale that while the Veteran had problems during service, his exit exams were normal and he found "no medical evidence that the Veteran had any continuing or chronic problem with his left ankle or lower extremity."  In addition, the examiner determined that the Veteran's current conditions were most likely "due to having both left hip replacement and left total knee replacements."  Finally, the examiner opined that the Veteran's reported and diagnosed problems with weakness of his feet and dorsiflexion were the result of his lumbar spine pathology. 

In November 2007, the Veteran provided statements from his wife, brother, a friend, and his own statement detailing his conditions and the impact such have had on his life.  The Veteran's wife indicated that she met the Veteran while he was serving in the Honor Guard and that at the time he suffered from severely swollen feet.  She recounted that the Veteran was ordered to only wear shoes and not uniform boots because the swelling in his lower extremities was so bad.  In a statement from the Veteran's brother, he recalled that the Veteran was placed on "limited duty because of troubles with his feet and was unable to ware proper uniform footwear."  The Veteran's brother indicated that the Veteran "has lost all practical use of his legs."  A friend of the Veteran's indicated that she had known the Veteran her entire life and that she recalled that the Veteran had been strong and healthy prior to his military service, but that upon return she observed that he was in great pain and that she remembered he did not wear footwear for an entire year due to the swelling of his feet.  

The Board notes that in the positive December 2011 private opinion, the physician reviewed the Veteran's records, considered his lay statements regarding onset and symptomatology of his disorder, performed a thorough examination, discussed the Veteran's pertinent medical history, and provided detailed and adequate rationale for the conclusion that the Veteran's left lower extremity disorder was related to service.  However, in the negative June 2012 VA opinion, the examiner also reviewed the Veteran's claims file, considered some of his lay statements regarding onset and symptomatology of his disorder however failed to account for the Veteran's allegations of continuous swelling, performed a thorough examination, discussed the Veteran's pertinent medical history, and provided detailed and adequate rationale for the conclusion that the Veteran's left lower extremity disorder was not related to service.  For these reasons, the Board cannot find the negative June 2012 VA opinion to be more probative than that of the positive December 2011 private opinion.  Similarly, the Board cannot find that the positive December 2011 private opinion is more probative than the negative June 2012 VA opinion.  Thus, the overall record is in relative equipoise as to whether the Veteran's left lower extremity disorder had its onset during his period of service.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection a disorder of the left lower extremity have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a disorder of the left lower extremity, manifested by weakness and swelling, cellulitis, venous valvular incompetency, venous stasis, and varicose veins, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


